
	
		I
		111th CONGRESS
		1st Session
		H. R. 889
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Markey of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title VI of the Public Utility Regulatory
		  Policies Act of 1978 to establish a Federal energy efficiency resource standard
		  for retail electricity and natural gas distributors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save American Energy
			 Act.
		2.Energy efficiency
			 resource standard for retail electricity and natural gas distributors
			(a)In
			 generalTitle VI of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 and following) is amended by adding at the end the
			 following:
				
					610.Federal energy
				efficiency resource standard for retail electricity and natural gas
				distributors
						(a)Statement of
				federal policyThe Federal energy efficiency resource standard
				established by this section sets nationwide minimum levels of electricity and
				natural gas savings to be achieved through utility efficiency programs,
				building energy codes, appliance standards, and related efficiency measures. In
				light of the cost-effective energy efficiency opportunities that exist across
				the country in every sector of the economy, retail electricity distributors,
				retail natural gas distributors, and States should additionally consider energy
				efficiency as a resource in utility planning and procurement activities and
				should seek to achieve all energy efficiency that is available at lower cost
				than energy supply options.
						(b)DefinitionsIn
				this section:
							(1)AffiliateThe
				term affiliate when used in relation to a person, means another
				person which owns or controls, is owned or controlled by, or is under common
				ownership control with, such person, as determined under regulations
				promulgated by the Secretary.
							(2)Ashrae, ansi,
				and iesnaThe terms ASHRAE, ANSI,
				and IESNA mean the American Society of Heating, Refrigerating
				and Air Conditioning Engineers, the American National Standards Institute, and
				the Illuminating Engineering Society of North America, respectively.
							(3)Base
				quantityThe term base quantity, with respect to a
				retail electricity distributor or retail natural gas distributor, means, for
				each year for which a performance standard is established under subsection (d),
				the average annual quantity of electricity or natural gas delivered by the
				retail electricity distributor or retail natural gas distributor to retail
				customers during the 2 calendar years immediately preceding such year. In
				determining the base quantity of a retail natural gas distributor, natural gas
				delivered for purposes of electricity generation shall be excluded.
							(4)Chp
				savingsThe term CHP savings means—
								(A)CHP system savings
				from a combined heat and power system that commences operation after the date
				of enactment of this section; and
								(B)the increase in
				CHP system savings from upgrading or replacing, after the date of enactment of
				this section, a combined heat and power system that commenced operation on or
				before the date of enactment of this section.
								(5)CHP system
				savingsThe term CHP system savings means the
				electric output, and the electricity saved due to the mechanical output, of a
				combined heat and power system, adjusted to reflect any increase in fuel
				consumption by that system as compared to the fuel that would have been
				required to produce an equivalent useful thermal energy output in a separate
				thermal-only system, as determined in accordance with regulations promulgated
				by the Secretary.
							(6)Codes and
				standards savings
								(A)In
				generalThe term codes and standards savings means
				a reduction in end-use electricity or natural gas consumption in a retail
				electricity distributor or a retail natural gas distributor’s service territory
				as a result of the adoption and implementation, after the date of enactment of
				this section, of new or revised appliance and equipment efficiency standards or
				building energy codes.
								(B)BaselinesIn
				calculating codes and standards savings—
									(i)the baseline for
				calculating savings from building codes shall be the 2006 International Energy
				Conservation Code for residential buildings and the ASHRAE/ANSI/IESNA Standard
				90.1–2004 for commercial buildings, or the relevant State building code in
				effect on date of enactment of this section, whichever is more stringent;
				and
									(ii)the baseline for
				calculating savings from appliance standards shall be the average efficiency of
				new appliances in the relevant category or categories prior to adoption and
				implementation of the new standard.
									(7)Combined heat
				and power systemThe term combined heat and power
				system means a system that uses the same energy source both for the
				generation of electrical or mechanical power and the production of steam or
				another form of useful thermal energy, provided that—
								(A)the system meets
				such requirements relating to efficiency and other operating characteristics as
				the Secretary may promulgate by regulation; and
								(B)the net wholesale
				sales of electricity by the facility will not exceed 50 percent of total annual
				electric generation by the facility.
								(8)Cost-effectiveThe
				term cost-effective, with respect to an energy efficiency
				measure, means that the measure achieves a net present value of economic
				benefits over the life of the measure, both directly to the energy consumer and
				to the economy, that is greater than the net present value of the cost of the
				measure over the life of the measure, both directly to the energy consumer and
				to the economy.
							(9)Customer facility
				savingsThe term customer facility savings means a
				reduction in end-use electricity or natural gas consumption (including recycled
				energy savings) at a facility of an end-use consumer of electricity or natural
				gas served by a retail electricity distributor or natural gas distributor, as
				compared to—
								(A)in the case of a
				new facility, consumption at a reference facility of average efficiency;
								(B)in the case of an
				existing facility, consumption at such facility during a base period (which
				shall not be less than 1 year); or
								(C)in the case of new
				equipment, regardless of whether the new equipment replaces existing equipment
				at the end of the useful life of the existing equipment, consumption by new
				equipment of average efficiency of the same equipment type, provided that
				customer savings under this subparagraph shall not be counted towards customer
				savings under subparagraph (A) or (B).
								(10)Electricity
				savingsThe term electricity savings means
				reductions in electricity consumption achieved through measures implemented
				after the date of enactment of this section, as determined in accordance with
				regulations promulgated by the Secretary, limited to—
								(A)customer facility
				savings of electricity, adjusted to reflect any associated increase in fuel
				consumption at the facility;
								(B)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency (as defined in regulations
				to be promulgated by the Secretary);
								(C)CHP savings;
				and
								(D)codes and
				standards savings of electricity.
								(11)Natural gas
				savingsThe term natural gas savings means
				reductions in natural gas consumption from measures implemented after the date
				of enactment of this section, as determined in accordance with regulations
				promulgated by the Secretary, limited to—
								(A)customer facility
				savings of natural gas, adjusted to reflect any associated increase in
				electricity consumption or consumption of other fuels at the facility;
								(B)reductions in
				leakage, operational losses, and consumption of natural gas fuel to operate a
				gas distribution system, achieved by a retail natural gas distributor, as
				compared to similar leakage, losses, and consumption during a base period
				(which shall not be less than 1 year); and
								(C)codes and
				standards savings of natural gas.
								(12)Power
				poolThe term power pool means an association of 2
				or more interconnected electric systems that is recognized by the Commission as
				having an agreement to coordinate operations and planning for improved
				reliability and efficiencies, including a Regional Transmission Organization or
				an Independent System Operator.
							(13)Recycled energy
				savingsThe term recycled energy savings means a
				reduction in electricity or natural gas consumption that results from a
				modification of an industrial or commercial system that commenced operation
				before the date of enactment of this section, in order to recapture electrical,
				mechanical, or thermal energy that would otherwise be wasted, as determined in
				accordance with regulations promulgated by the Secretary.
							(14)Reporting
				periodThe term reporting period means—
								(A)calendar year
				2012; and
								(B)each successive
				2-calendar-year period thereafter.
								(15)Retail
				electricity distributor
								(A)In
				generalThe term retail electricity distributor
				means, for any given calendar year, an electric utility that owns or operates
				an electric distribution facility and, using the facility, delivered not less
				than 1,500,000 megawatt-hours of electric energy to electric consumers for
				purposes other than resale during the most recent 2-calendar-year period for
				which data are available.
								(B)Inclusions and
				limitationsFor purposes of determining whether an electric
				utility qualifies as a retail electricity distributor under subparagraph
				(A)—
									(i)deliveries by any
				affiliate of an electric utility to electric consumers for purposes other than
				resale shall be considered to be deliveries by such electric utility;
				and
									(ii)deliveries by any
				electric utility to a lessee, tenant, or affiliate of such electric utility
				shall not be treated as deliveries to electric consumers.
									(16)Retail natural
				gas distributor
								(A)In
				generalThe term retail natural gas distributor
				means, for any given calendar year, a local distribution company, as that term
				is defined in section 2(17) of the Natural Gas Policy Act of 1978 (15 U.S.C.
				3301(17)), that delivered to natural gas consumers more than 5,000,000,000
				cubic feet of natural gas during the most recent 2-calendar-year period for
				which data are available.
								(B)Inclusions and
				limitationsFor purposes of determining whether a person
				qualifies as a retail natural gas distributor under subparagraph (A)—
									(i)deliveries of
				natural gas by any affiliate of a local distribution company to consumers for
				purposes other than resale shall be considered to be deliveries by such local
				distribution company; and
									(ii)deliveries of
				natural gas to a lessee, tenant, or affiliate of a local distribution company
				shall not be treated as deliveries to natural gas consumers.
									(17)Third-party
				efficiency providerThe term third-party efficiency
				provider means any retailer, building owner, energy service company,
				financial institution or other commercial, industrial or non-profit entity that
				is capable of providing electricity savings or natural gas savings in
				accordance with the requirements of subsections (e) and (f).
							(c)Establishment of
				program
							(1)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall, by regulation, establish a program to implement and enforce the
				requirements of this section, including—
								(A)measurement and
				verification procedures and standards under subsection (f);
								(B)requirements by
				which retail electricity distributors and retail natural gas distributors shall
				demonstrate, document, and report their compliance with the performance
				standards specified in subsection (d) and estimate the impact of the standards
				on current and future electricity and natural gas use in such distributors’
				service territories; and
								(C)requirements
				governing applications for, and implementation of, delegated State
				administration under subsection (h).
								(2)Coordination
				with state programsIn establishing and implementing this
				program, the Secretary shall, to the extent practicable, preserve the
				integrity, and incorporate best practices, of existing State energy efficiency
				programs.
							(d)Performance
				standards
							(1)Compliance
				obligationNot later than April 1 of the calendar year
				immediately following each reporting period—
								(A)each retail
				electricity distributor shall submit to the Secretary a report, in accordance
				with regulations issued by the Secretary, demonstrating that it has achieved
				cumulative electricity savings (adjusted to account for any attrition of
				savings measures implemented in prior years) in each calendar year that are
				equal to the applicable percentage, established under paragraph (2), (3), or
				(4) of this subsection, of the base quantity of such retail electricity
				distributor; and
								(B)each retail
				natural gas distributor shall submit to the Secretary a report, in accordance
				with regulations issued by the Secretary, demonstrating that it has achieved
				cumulative natural gas savings (adjusted to account for any attrition of
				savings measures implemented in prior years) in each calendar year that are
				equal to the applicable percentage, established under paragraph (2), (3), or
				(4) of this subsection, of the base quantity of such retail natural gas
				distributor.
								(2)Standards for
				2012 through 2020For calendar years 2012 through 2020, the
				applicable percentages are as follows:
								
									
										
											Calendar YearCumulative Electricity Savings
						PercentageCumulative Natural Gas Savings Percentage
											
										
										
											20121.000.75
											
											20132.001.50
											
											20143.252.50
											
											20154.503.50
											
											20166.004.75
											
											20177.506.00
											
											201810.007.25
											
											201912.508.50
											
											202015.0010.00
											
										
									
								
							(3)Subsequent
				years
								(A)Calendar years
				2021 through 2030Not later than December 31, 2018, the Secretary
				shall promulgate regulations establishing performance standards (expressed as
				applicable percentages of base quantity for both cumulative electricity savings
				and cumulative natural gas savings) for calendar years 2021 through
				2030.
								(B)Subsequent
				extensionsExcept as provided in subparagraph (A), not later than
				December 31 of the penultimate reporting period for which performance standards
				have been set under this paragraph, the Secretary shall promulgate regulations
				establishing performance standards (expressed as applicable percentages of base
				quantity for both cumulative electricity savings and cumulative natural gas
				savings) for the 10-calendar-year period following the last calendar year for
				which performance standards previously were set.
								(C)RequirementsThe
				Secretary shall set standards under this paragraph at levels reflecting the
				maximum achievable level of cost-effective energy efficiency potential, taking
				into account cost-effective energy savings achieved by leading retail
				electricity distributors and retail natural gas distributors, opportunities for
				new codes and standard savings, technology improvements, and other indicators
				of cost-effective energy efficiency potential. In no case shall the applicable
				percentages for any calendar year be lower than those for calendar year 2020
				(including any increase in the standard for calendar year 2020 pursuant to
				paragraph (4)).
								(4)Midcourse review
				and adjustment of standardsNot later than December 31, 2014, and
				at 10-year intervals thereafter, the Secretary shall review the most recent
				standards established under paragraph (2) or (3) and shall, by regulation,
				increase the standards if the Secretary determines that additional
				cost-effective energy efficiency potential is achievable, taking into account
				the factors identified in paragraph (3)(C). If the Secretary revises standards
				pursuant to this paragraph, the regulations shall provide adequate lead time to
				ensure that compliance with the increased standards is feasible.
							(5)Delay of
				submission for first reporting periodNotwithstanding paragraphs
				(1) and (2), for the 2012 reporting period, the Secretary may accept a request
				from a retail electricity distributor or a retail natural gas distributor to
				delay the required submission of documentation of some or all of the required
				savings for up to 2 years. The request for delay shall include a plan for
				coming into full compliance by the end of the 2013–2014 reporting
				period.
							(e)Transfers of
				electricity or natural gas savings
							(1)Bilateral
				contracts for savings transfersSubject to the limitations of
				this paragraph, a retail electricity distributor or retail natural gas
				distributor may use electricity savings or natural gas savings purchased,
				pursuant to a bilateral contract, from another retail electricity distributor
				or retail natural gas distributor, a State, or a third-party efficiency
				provider to meet the applicable performance standard under subsection
				(d).
							(2)RequirementsElectricity
				or natural gas savings purchased and used for compliance pursuant to this
				paragraph shall be—
								(A)measured and
				verified in accordance with the procedures specified under subsection
				(f);
								(B)reported in
				accordance with subsection (d); and
								(C)achieved within
				the same State as is served by the retail electricity distributor or retail
				natural gas distributor.
								(3)ExceptionNotwithstanding
				paragraph (2)(C), a State regulatory authority may authorize a retail
				electricity distributor or a retail natural gas distributor regulated by such
				State regulatory authority to purchase savings achieved in a different State,
				provided that—
								(A)such savings are
				achieved within the same power pool; and
								(B)the State
				regulatory authority that regulates the purchaser oversees the measurement and
				verification of the savings pursuant to the procedures and standards applicable
				in the purchaser’s State.
								(4)Regulatory
				approvalNothing in this paragraph shall limit or affect the
				authority of a State regulatory authority to require a retail electricity
				distributor or retail natural gas distributor that is regulated by such State
				regulatory authority to obtain such State regulatory authority’s authorization
				or approval of a contract for transfer of savings under this paragraph.
							(5)LimitationsIn
				the interest of optimizing achievement of cost-effective efficiency potential,
				the Secretary may prescribe such limitations as the Secretary determines
				appropriate with respect to the proportion of a retail electricity or natural
				gas distributor’s compliance obligation, under the applicable performance
				standards under subsection (d), that may be met using electricity or natural
				gas savings that are purchased under this paragraph.
							(f)Measurement and
				verification of savingsThe regulations promulgated pursuant to
				subsection (b) shall include—
							(1)procedures and
				standards for defining and measuring electricity savings and natural gas
				savings that can be counted towards the performance standards set forth in
				subsection (d), which shall—
								(A)specify the types
				of energy efficiency and energy conservation measures that can be
				counted;
								(B)require that
				energy consumption estimates for customer facilities or portions of facilities
				in the applicable base and current years be adjusted, as appropriate, to
				account for changes in weather, level of production, and building area;
								(C)account for the
				useful life of measures;
								(D)include deemed
				savings values for specific, commonly-used measures;
								(E)allow for savings
				from a program to be estimated based on extrapolation from a representative
				sample of participating customers;
								(F)include procedures
				for counting CHP savings and recycled energy savings;
								(G)establish methods
				for calculating codes and standards energy savings, including the use of
				verified compliance rates;
								(H)count only
				measures and savings that are additional to business-as-usual practices;
								(I)except in the case
				of codes and standards savings, ensure that the retail electricity distributor
				or retail natural gas distributor claiming the savings played a significant
				role in achieving the savings (including through the activities of a designated
				agent of the distributor or through the purchase of transferred
				savings);
								(J)avoid
				double-counting of savings used for compliance with this section, including
				transferred savings; and
								(K)include savings
				from programs administered by the retail electric or natural gas distributor
				that are funded by State, Federal, or other sources; and
								(2)procedures and
				standards for third-party verification of reported electricity savings or
				natural gas savings.
							(g)Enforcement and
				judicial review
							(1)Review of retail
				distributor reportsThe Secretary shall review each report
				submitted to the Secretary by a retail electricity distributor or retail
				natural gas distributor under subsection (d) to verify that the applicable
				performance standards under subsection (d) have been met. In determining
				compliance with the applicable performance standards, the Secretary shall
				exclude reported electricity savings or natural gas savings that are not
				adequately demonstrated and documented, in accordance with the regulations
				issued under subsections (d), (e), and (f).
							(2)Penalty for
				failure to document adequate savingsIf a retail electricity
				distributor or a retail natural gas distributor fails to demonstrate compliance
				with an applicable performance standard under subsection (d), or to pay to the
				State an applicable alternative compliance payment under subsection (h)(4), the
				Secretary shall assess against the retail electricity distributor or retail
				natural gas distributor a civil penalty for each such failure in an amount
				equal to, as adjusted for inflation in accordance with such regulations as the
				Secretary may promulgate––
								(A)$100 per
				megawatt-hour of electricity savings or alternative compliance payment that the
				retail electricity distributor failed to achieve or make, respectively;
				or
								(B)$10 per million
				Btu of natural gas savings or alternative compliance payment that the retail
				natural gas distributor failed to achieve or make, respectively.
								(3)Offsetting state
				penaltiesThe Secretary shall reduce the amount of any penalty
				under paragraph (2) by the amount paid by the relevant retail electricity
				distributor or retail natural gas distributor to a State for failure to comply
				with the requirements of a State energy efficiency resource standard during the
				same compliance period, provided that the State standard is comparable in type
				to the Federal standard established under this section and is more stringent
				than the applicable performance standards under subsection (d).
							(4)Enforcement
				proceduresThe Secretary shall assess a civil penalty, as
				provided under paragraph (1), in accordance with the procedures described in
				section 333(d) of the Energy Policy and Conservation Act of 1954 (42 U.S.C.
				6303).
							(5)Judicial
				reviewAny person who will be adversely affected by a final
				action taken by the Secretary under this section, other than the assessment of
				a civil penalty, may use the procedures for review described in section 336(b)
				of the Energy Policy and Conservation Act (42 U.S.C. 6306). For purposes of
				this paragraph, references to a rule in section 336(b) of the Energy Policy and
				Conservation Act shall be deemed to refer also to all other final actions of
				the Secretary under this section other than the assessment of a civil
				penalty.
							(h)State
				administration
							(1)In
				generalUpon receipt of an application from the Governor of a
				State (including, for purposes of this subsection, the Mayor of the District of
				Columbia), the Secretary may delegate to the State the administration of this
				section within the State’s territory if the Secretary determines that the State
				will implement an energy efficiency program that meets or exceeds the
				requirements of this section, including—
								(A)achieving
				electricity savings and natural gas savings at least as great as those required
				under the applicable performance standards established under subsection
				(d);
								(B)reviewing reports
				and verifying electricity savings and natural gas savings achieved in the State
				(including savings transferred from outside the State); and
								(C)collecting any
				alternative compliance payments under paragraph (4) of this subsection and
				using such payments to implement cost-effective efficiency programs.
								(2)Secretarial
				determinationThe Secretary shall make a substantive
				determination approving or disapproving a State application, after public
				notice and comment, within 180 days of receipt of a complete
				application.
							(3)Alternative
				measurement and verification procedures and standardsAs part of
				an application submitted under paragraph (1), a State may request to use
				alternative measurement and verification procedures and standards to those
				specified in subsection (f), provided the State demonstrates that such
				alternative procedures and standards provide a level of accuracy of measurement
				and verification at least equivalent to the Federal procedures and standards
				promulgated under subsection (f).
							(4)Alternative
				compliance payments
								(A)In
				generalAs part of an application submitted under paragraph (1),
				a State may permit retail electricity distributors or retail natural gas
				distributors to pay to the State, by not later than April 1 of the calendar
				year immediately following the relevant reporting period, an alternative
				compliance payment in an amount equal to, as adjusted for inflation in
				accordance with such regulations as the Secretary may promulgate, not less
				than—
									(i)$50 per
				megawatt-hour of electricity savings needed to make up any deficit with regard
				to a compliance obligation under the applicable performance standard; or
									(ii)$5 per million
				Btu of natural gas savings needed to make up any deficit with regard to a
				compliance obligation under the applicable performance standard.
									(B)Use of
				paymentsAlternative compliance payments collected by a State
				pursuant to paragraph (4) shall be used by the State to administer its
				delegated authority under this section and to implement cost-effective energy
				efficiency programs. Such programs shall—
									(i)to
				the extent feasible, achieve electricity savings and natural gas savings in the
				State sufficient to make up the deficit associated with the alternative
				compliance payments; and
									(ii)be
				measured and verified in accordance with the applicable procedures and
				standards under subsection (f) or paragraph (3) of this subsection, as the case
				may be.
									(5)Review of state
				implementation
								(A)Periodic
				reviewEvery 2 years, the Secretary shall review State
				implementation of this section for conformance with the requirements of this
				section in approximately one-half of the States that have received approval
				under this subsection to administer the program, such that each State shall be
				reviewed at least every 4 years. To facilitate such review, the Secretary may
				require the State to submit a report demonstrating its conformance with the
				requirements of this section, including—
									(i)reports submitted
				by retail electricity distributors and retail natural gas distributors to the
				State demonstrating compliance with applicable performance standards;
									(ii)the impact of
				such standards on projected electricity and natural gas demand within the
				State;
									(iii)an accounting of
				the State’s use of alternative compliance payments and the resulting
				electricity savings and natural gas savings achieved; and
									(iv)such other
				information as the Secretary determines appropriate.
									(B)Review upon
				petitionNotwithstanding subparagraph (A), upon receipt of a
				public petition containing credible allegation of substantial deficiencies, the
				Secretary shall promptly review a State’s implementation of delegated authority
				under this section.
								(C)DeficienciesIf
				deficiencies are found in a review under this paragraph, the Secretary shall
				notify the State and direct it to correct such deficiencies and to report to
				the Secretary on progress within 180 days of the receipt of review results. If
				the deficiencies are substantial, the Secretary shall—
									(i)disallow such
				reported savings as the Secretary determines are not credible due to
				deficiencies;
									(ii)re-review the
				State not later than 2 years after the original review; and
									(iii)if substantial
				deficiencies remain uncorrected after the review provided for under clause
				(ii), revoke the authority of such State to administer the program established
				under this section.
									(6)Calls for
				revision of state applicationsAs a condition of maintaining its
				delegated authority to administer this section, the Secretary may require a
				State to submit a revised application under paragraph (1) if the Secretary
				has—
								(A)promulgated new or
				revised performance standards under subsection (d);
								(B)promulgated new or
				substantially revised measurement and verification procedures and standards
				under subsection (f); or
								(C)otherwise
				substantially revised the program established under this section.
								(i)Information and
				reportsIn accordance with section 13 of the Federal Energy
				Administration Act of 1974 (15 U.S.C. 772), the Secretary may require any
				retail electricity distributor, any retail natural gas distributor, any
				third-party efficiency provider, or such other entities as the Secretary deems
				appropriate, to provide any information the Secretary determines appropriate to
				carry out this section.
						(j)State
				lawNothing in this section shall diminish or qualify any
				authority of a State or political subdivision of a State to adopt or enforce
				any law or regulation respecting electricity savings or natural gas savings,
				including any law or regulation establishing energy efficiency requirements
				more stringent than those under this section, provided that no such law or
				regulation may relieve any person of any requirement otherwise applicable under
				this section.
						(k)Program
				review
							(1)National academy
				of sciences reviewThe Secretary shall enter into a contract with
				the National Academy of Sciences under which the Academy shall, not later than
				July 1, 2017, and every 10 years thereafter, submit to the Secretary and to
				Congress a comprehensive evaluation of all aspects of the program established
				under this section, including—
								(A)an evaluation of
				the effectiveness of the program, including its specific design elements, in
				increasing the efficiency of retail natural gas and electricity distribution
				and consumption;
								(B)the opportunities
				for additional technologies and sources of efficiency that have emerged since
				enactment of this section;
								(C)the program’s
				impact on the reliability of electricity and natural gas supply;
								(D)the net benefits or
				costs of the program to the national and State economies, including effects on
				electricity and natural gas demand and prices, economic development benefits of
				investment, environmental benefits, and avoided costs related to environmental
				and congestion mitigation investments that otherwise would have been
				required;
								(E)an assessment of
				the benefits and costs of increasing the performance standards established
				under subsection (d) of this section;
								(F)the feasibility,
				advantages, and disadvantages of alternative models for demonstrating
				compliance with a Federal energy efficiency resource standard, including
				establishing a national trading system for energy efficiency credits or
				demonstrating compliance through actual reductions in delivery or sales of
				electricity and natural gas, rather than on program savings; and
								(G)recommendations
				regarding potential changes to this section, to regulations and procedures for
				implementing this section, or to related public policies.
								(2)Recommendations
				to congressNot later than January 1, 2018, and every 10 years
				thereafter, the Secretary shall transmit to the Committee on Energy and
				Commerce of the United States House of Representatives and the Committee on
				Energy and Natural Resources of the United States Senate a report making
				recommendations for modifications and improvements to the program established
				under this section and any related programs, including an explanation of the
				inconsistencies, if any, between the Secretary’s recommendations and those
				included in the National Academy of Sciences evaluation under paragraph
				(1).
							.
			(b)Table of
			 contents amendmentThe table
			 of contents of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
			 2601 and following) is amended by adding at the end of the items relating to
			 title VI the following:
				
					
						Sec. 610. Federal energy efficiency
				resource
				standard.
					
					.
			
